Case 2:21-cr-20416-GAD-EAS ECF No. 1, PagelD.1 Filed 06/23/21 Page 1 of 4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

SOUTHERN DIVISION
Case:2:21-cr-20416
UNITED STATES OF AMERICA, Judge: Drain, Gershwin A.
MJ: Stafford, Elizabeth A.
. oe Filed: 06-23-2021 At 12:25 PM
Plaintiff, INDI USA V. NOLAND JR. (DA)
v. VIO: 18 U.S.C. § 922(g)(1)
DENNIS NOLAND, JR.,
Defendant.
/
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

18 U.S.C. § 922(g)(1)
Felon in Possession of a Firearm

On or about October 28, 2020, in the Eastern District of Michigan, the
defendant, DENNIS NOLAND, having previously been convicted of a felony, that
is, a crime punishable by imprisonment for a term exceeding one year, and knowing
that he had previously been convicted of a felony, did knowingly possess a firearm,
a Glock 26, Gen 4 firearm, said firearm having been shipped and transported in

interstate commerce; in violation of Title 18, United States Code, Section 922(g)(1).

4

 
Case 2:21-cr-20416-GAD-EAS ECF No. 1, PagelD.2 Filed 06/23/21 Page 2 of 4

FORFEITURE ALLEGATIONS
18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c)
Criminal Forfeiture

The allegations contained in Count One of this Indictment are hereby re-
alleged and incorporated by reference for the purpose of alleging forfeiture pursuant
to Title 18, United States Code, Section 924(d), and Title 28 United States Code,
Section 2461(c).

Upon conviction of the offense charged in Count One of the Indictment, the

defendant shall forfeit to the United States any firearms or ammunition involved in

or used in any knowing violation of section 922(g).

 
Case 2:21-cr-20416-GAD-EAS ECF No. 1, PagelD.3 Filed 06/23/21 Page 3 of 4

SAIMA S. MOHSIN
United States Attorney

BENJAMIN COATS
Chief, Major Crimes Unit

s/ Diane Princ

DIANE PRINC

Assistant United States Attorneys
211 W. Fort Street, Suite 2001
Detroit, MI 48226-3211

(313) 226- 9524
Diane.Princ@usdoj.gov

 

Dated: June 23, 2021

THIS IS A TRUE BILL

s/ Grand Jury Foreperson

 

GRAND JURY FOREPERSON
Case 2:21-cr-20416-GAD-EAS ECF No. 1, PagelD.4 Filed 06/23/21 Page 4 of 4

Case:2:21-cr-20416
Judge: Drain, Gershwin A.

United States District Court Crimi , MJ: Stafford, Elizabeth A.
Eastern District of Michigan riminal Case Cov Filed: 06-23-2021 At 12:25 PM

INDI USA V. NOLAND JR. (DA)

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately In all respects.

 

 

 

 

Companion Case Number:

 

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

O Yes No AUSA’s Initials: OW?

 

 

 

 

Case Title: USA v. Dennis Noland, Jr.

 

County where offense occurred : Wayne

Check One: [X]Felony LJMisdemeanor []Petty
Indictment/ Information --- no prior complaint.
¥_Indictment/ Information --- based upon prior complaint [Case number: 21-mj-30096 ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

 

[_]Corrects errors; no additional charges or defendants.
[ |Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

June 23, 2021 DQ

Date Diane N. Princ
Assistant United States Attorney

211 W. Fort Street, Suite 2001
Detroit, MI 48226-3277
Phone:313-226-9524

Fax: 313-226-2372

E-Mail address: diane. princ@doj.gov
Attorney Bar #: NY4781159

 

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence, Cases may be companion cases

even though one of them may have already been terminated. )
5/16
